Defendant contends that he should be relieved of his guilty plea because the court failed to advise him that, were his case to go to trial, the People would be required to prove his guilt beyond a reasonable doubt to a unanimous jury (see, Boykin v Alabama, 395 US 238). However, by failing to make application to the court of first instance to withdraw his plea or vacate the judgment of conviction, the defendant has not preserved this issue for appellate review (People v Pellegrino, 60 NY2d 636; People v Mattocks, 100 AD2d 944; People v Ortiz, 105 AD2d 760). Review in the interest of justice is not warranted. Defendant also argues that the court erred in failing to suppress a tape recording of an emergency 911 telephone call which defendant had made to police prior to his arrest. This argument is beyond the scope of our review. Defendant’s counsel refused an opportunity to move to suppress that tape. Since defendant made no application for the relief now sought, there is no ruling which we can review (see, People v Jordan, 62 NY2d 825, 826).
Finally, in view of the circumstances of this case, we see no reason to disturb the sentence imposed. Titone, J. P., Bracken, Rubin and Lawrence, JJ., concur.